El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En un alegato archivado ante este Tribunal el recurrente sostiene que es dueño de una finca situada en Mayagüez, ins-crita en el registro de la propiedad como finca número 4593; que presentó al registro la escritura otorgada por el Marshal de la Corte Municipal de Mayagüez en que éste vendía, como resultado de una subasta celebrada en un pleito iniciado por el recurrente, una casa que había pertenecido a Ursula Montalvo y que estaba ubicada ■(sic) en el solar del recurrente. Este también ha elevado a este Tribunal la petición que hizo al registrador solicitando inscripción de la venta de la casa. Si se aceptara esa petición como un certificado suficiente de los hechos, lo que no es, se despren-dería que la casa en cuestión estaba situada en la propiedad inscrita como finca número 4593, que se dice más arriba.
El Eegistrador de Mayagüez se negó a inscribir, según se desprende de la siguiente nota:
“DENEGADA la compraventa en pública subasta que comprende el documento que precede, que es la escritura pública número veinti-nueve, otorgada en Mayagüez a doce de marzo de 1934, ante el no-tario Ledo. Angel Arroyo Rivera, y tomada en su lugar la corres-pondiente anotación preventiva por el término de 120 días a todos los efectos legales a favor del adquirente señor Vilella Vélez por apa-recer que la casa objeto de dicha venta no aparece previamente ins-*320crita a nombre de la demandada Ursula Montalvo ni de ninguna otra persona, todo ello al folio 136 v. del tomo 232, de esta ciudad, finca número 7748, anotación letra B. — Dicha casa aparece afecta a una anotación de embargo en favor de Julia Rivera por la suma de $212 de capital más 100 dólares para costas.—Mayagüez, diciembre 21 de 1934.”
Nos inclinamos a convenir con el recurrente que cuando una casa enclavada en propiedad perteneciente a distinto dueño es adquirida mediante el título correspondiente por el propietario del solar en que radica la casa, no es necesaria una previa inscripción de la misma. Es un derecho accesorio, según nos parece, y debe ser inscrito en la forma en que se inscriben una nueva edificación u otras mejoras.
La dificultad con este caso es que no tenemos ante nos suficiente identificación de la situación de la casa, y tampoco la tuvo el registrador. Cuando se presenta al registrador el título de la adquisición de una casa, sin más, él no puede inscribirla a menos que la misma esté anteriormente inscrita o que se le presente el título, como por ejemplo, el certificado de un expediente de dominio, o que se identifique en alguna otra forma la propiedad y se determine el dominio. La escritura del márshal decía que la casa estaba radicada en una finca perteneciente al recurrente, pero no bacía constar que estaba situada dentro de la finca número 4593. El recurrente admite que es dueño de varias fincas que aparentemente están en la misma vecindad. Tenemos la idea de que para obtener la inscripción de la casa en cuestión era necesario algún otro' procedimiento.
' Debe confirmarse la nota recurrida.